Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Reports Third Quarter 2007 Results HAMILTON, Bermuda, November 5, 2007 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported a third quarter net loss of ($14.7) million, or ($0.54) per diluted share. This compares to net income of $12.2 million or $0.45 per diluted share for the third quarter 2006. This decrease in net income is due to unrealized losses on credit derivatives amounting to ($28.4) million or ($1.04) per basic and diluted share in the third quarter 2007. This increase in unrealized losses on credit derivatives during the period is the result of significant declines in fair value relating primarily to collateralized debt obligations from the widening credit spreads. The unrealized mark-to-market losses do not impact operating earnings, a non-GAAP measure of income used by market analysts in assessing the Companys performance, or rating agency statutory capital requirements and claims paying resources. We are pleased with another strong quarter of operating results, as we continued to build relationships with our primary companies and expand our franchise, said Vernon Endo, RAM's President and Chief Executive Officer. While we are disappointed in reporting a loss for the quarter, it is directly related to the market dislocation in the structured finance markets that has led to significantly wider credit spreads and large unrealized losses of ($28.4) million on our portfolio of highly rated credit derivative contracts. We continue to see very strong growth in written premiums relative to 2006 comparison periods, in part due to two new reinsurance treaties. Business production for the first nine months, as measured by adjusted premiums written, increased by 70% relative to the first nine months of 2006. We consider the business we have assumed this year to be high-quality business as measured by underlying credit ratings.
